Name: Commission Regulation (EEC) No 2050/90 of 18 July 1990 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 , 7 . 90 No L 187/35Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2050/90 of 18 July 1990 fixing the import levy on molasses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1069/89 (2), and in particular Article 16 (8) thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 1 854/90 (3), as last amended by Regulation (EEC) No 1977/90 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1854/90 to the information at present available to the Commission that the levy at present in force should be altered pursuant to Article 1 of this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 (1 ) of Regulation ( EEC) No 1785/81 shall be, in respect of molasses falling within CN codes 1703 10 00 and 1703 90 00 , ECU 0,15 per 100 kilograms. Article 2 This Regulation shall enter into force on 19 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. - 4. (2) Oj No L 114, 27 . 4 . 1989, p. 1 . (3) OJ No L 16 «, 30 . 6 . 1990, p. 45. 4) OJ No L 179 , 12 . 7 . 1990, p. 10 .